DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/2022.
Applicant’s election without traverse of claims 16-30 in the reply filed on 5/3/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feinberg et al. [Feinberg] (US PGPub 2022/0332040).

As to claim 16
Feinberg discloses a three-dimensional (3D) object printer (additive manufacturing system 800, see Fig. 8) comprising: 
an ejection head (extruder assembly 802, see Fig. 8) having a nozzle (nozzle 810, see Fig. 8) that is configured to eject drops of material (structure material; see paragraph 0055, line 8) (see paragraph 0055, lines 1-8; also see Fig. 3A); 
a platform (platform; see paragraph 0073, line 5) positioned opposite the ejection head (see Fig. 3A); 
at least one actuator (actuator/motor; see paragraph 0055, line 17 and actuator/motor; see paragraph 0073, line 7) operatively connected to at least one of the platform and the ejection head, the at least one actuator being configured to move the platform and the ejection head relative to one another (see paragraph 0055, lines 13-21 and paragraph 0073, lines 1-8); and 
a controller (processor 820, see Fig. 8) operatively connected to the ejection head and the at least one actuator, the controller being configured to: 
identify a perimeter (perimeter; see Fig. 1A/infill region; see paragraph 0062, line 1) to be formed in a first object layer (part segments 826/layer 814a,814b, see Fig. 8) of an object digital data model (part file 824, see Fig. 8) (see paragraph 0058, lines 1-7 and paragraph 0059, lines 1-5); 
identify a position and a local density (print parameters 834, see Fig. 8/infill parameter/infill density; see paragraph 0060, lines 15-16) for a plurality of infill lines (different patterns, such as lines; see paragraph 0062, line 10) within the identified perimeter (see paragraph 0060, lines 6-16); 
adjust the identified local density for each infill line in the plurality of infill lines (see paragraph 0060, lines 6-16); 
generate from the adjusted local density for each infill line machine-ready instructions (machine path instructions 832, see Fig. 8) to operate the 3D object printer to infill an interior of the perimeter in the first object layer with the plurality of infill lines (see paragraph 0060, lines 6-16 and paragraph 0093, lines 7-10); and 
execute the generated machine-ready instructions to operate the material drop ejecting 3D object printer to infill the interior of the perimeter in the first object layer of the object with the plurality of infill lines (see paragraph 0066, lines 10-15).  

As to claim 19
Feinberg discloses the 3D object printer of claim 16, the controller being further configured to adjust the identified local density of each infill line by: 
identifying an error for the identified local density for each infill line; and 

adjusting the identified local density for each infill line using the identified error (see paragraph 0107, lines 7-15).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feinberg et al. [Feinberg] (US PGPub 2022/0332040) in view of Harris (US PGPub 2016/0237836).

As to claim 17
Feinberg discloses the 3D object printer as cited in claim 16; however, Feinberg fails to specifically disclose the controller being further configured to: 
adjust a local density of a perimeter adjacent to at least a portion of the plurality of infill lines.  
Harris discloses adjusting a local density (weight; see paragraph 0012, line 6) of a perimeter (structural panel 10, see Fig. 2) adjacent to at least a portion of the plurality of infill lines (interior walls 16 of cell type 46, see Fig. 2) (see paragraph 0012, lines 1-7 and paragraph 0014, lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feinberg’s invention with Harris’ in order to adjust strengths of associated structural panels in relation to adjacent interior walls, since doing so would tailors a structural panel for additional structural strength where needed (see Harris paragraph 0014, lines 1-3).  

As to claim 18
Feinberg and Harris disclose the 3D object printer of claim 17, the controller being further configured to: 
adjust the local density of the perimeter after the local density of the plurality of infill lines is adjusted (see Harris paragraph 0014, lines 1-6).  

Allowable Subject Matter
Claims 20-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Feinberg and Harris, individually nor in combination, teaches the controller being further configured to identify the error for the identified local density of each infill line by: 
filtering a pulse train for forming the infill lines to identify the local density; 
applying a control law to the identified local density to identify the error for the identified local density.  
Accordingly, claim 20 is allowable over the prior art. Thus claims 21-30 which depend from claim 20 are consequently allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115